Citation Nr: 0733508	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-04 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of a 
metatarsal fracture of the left foot. 

3.  Entitlement to service connection for fainting spells due 
to inoculations for Gulf War service.

4.  Entitlement to service connection for cytomegalovirus due 
to inoculations for Gulf War service.

5.  Entitlement to service connection for chronic fatigue 
syndrome due to inoculations for Gulf War service.

6.  Entitlement to service connection for chronic rhinitis 
due to inoculations for Gulf War service.

7.  Entitlement to service connection for arthralgias 
(claimed as myalgias and joint pains) due to inoculations for 
Gulf War service.

8.  Entitlement to service connection for hypocomplementemia 
urticaria (claimed as chronic urticaria and angioderma) due 
to inoculations for Gulf War service.

9.  Entitlement to service connection for blepharitis 
(claimed as chronic conjunctivitis) due to inoculations for 
Gulf War service.

10.  Entitlement to service connection for a panic disorder 
(claimed as memory loss) due to inoculations for Gulf War 
service.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1982 to September 
1985 and from February 1988 to February 1989.  She also had 
service in the Florida National Guard from 1987 to 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran appeared at a Travel Board hearing at the RO 
before the undersigned in March 2007.  

The issues of entitlement to service connection for residuals 
of a metatarsal fracture of the left foot and entitlement to 
service connection for fainting spells, cytomegalovirus, 
chronic fatigue syndrome, chronic rhinitis, arthralgias 
(claimed as myalgias and joint pains), hypocomplementemia 
urticaria (claimed as chronic urticaria and angioderma), 
blepharitis (claimed as chronic conjunctivitis), and a panic 
disorder, all due to inoculations for Gulf War service, are 
remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.  


FINDING OF FACT

Resolving reasonable doubt in favor of the veteran, any 
current tinnitus is of service origin.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.102 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating her claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

The Board notes that a portion of the veteran's service 
medical records are missing.  If service medical records are 
presumed missing, the Board's obligation to assist the 
veteran, explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The only available service medical record for review is the 
veteran's August 1987 enlistment examination for the Army 
National Guard.  At that time, normal findings were reported 
for the ears.  

An audiological examination performed at that time revealed 
decibel level readings of 15, 5, 5, 10, and 10 for the right 
ear and 10, 10, 5, 5, and 10 for the left ear at 5000, 1000, 
2000, 3000, and 4000 Hertz.  There were no complaints or 
findings of tinnitus.  

In accordance with her request for service connection for 
tinnitus, the veteran was afforded a VA audiological 
examination in May 2003.  At the time of the examniantion, 
the examiner indicated that the veteran's chief complaint was 
hearing loss and pressure in both ears.  The veteran stated 
that she had always felt pressure in her ear and that her 
ears had recently begun bleeding in the ear canal.  She also 
reported having equilibrium problems when turning her head 
and becoming dizzy and off balance.  The veteran was noted to 
have served in the Army from October 1982 through October 
1985 and was in the Reserves until 1987 and then called back 
in 1988 through 1989.  She served in the National Guard 
Reserves until 1993.  

Her main duty was a licensed nurse practitioner.  The type of 
noise exposure the veteran incurred during her military 
career was heavy artillery in the 72nd armored division with 
tanks. She was also exposed to noise on the rifle range.  The 
veteran indicated that she was not provided hearing 
protection.  

The veteran had a positive history of noise exposure but she 
did not recall any specific instance where she noticed a 
decrease in hearing sensitivity or the beginning of tinnitus 
directly afterwards.  The veteran indicated that she was 
provided with ear plugs while on the firing range but stated 
that there were times when she was near the tanks and they 
were shooting heavy artillery and that she had no forewarning 
when these shots would be fired.  The veteran indicated that 
in her job as a civilian nurse she was not exposed to any 
loud noises nor did she have any loud recreational hobbies.  

The veteran stated that she had a buzzing type sound in both 
ears and that this began at least eight years earlier.   She 
indicated that she had a high tolerance for ringing in her 
ears and described it as periodic with it being 8 out 10 in 
severity at its worst.  

Audiological evaluation revealed decibel level readings of 
30, 25, 25, 20, and 25, in the right ear, and 25, 25, 20, 15, 
and 20 in the left ear, at 500, 1000, 2000, 3000, and 4000 
Hertz.  

The examiner stated that the test results and reported 
subjective tinnitus were consistent with the history of noise 
exposure and acoustic trauma.  The examiner opined that it 
was at least as likely as not that the veteran's tinnitus was 
associated with the military noise exposure and/or trauma 
that she had described.  

At her March 2007 hearing, the veteran testified that while 
on active duty she spent one year with the 72nd Armor 
Division while in Korea.  She noted that she spent most of 
the time in the fields with the tanks and heavy artillery.  
She also reported vaccinating troops that were members of 
heavy artillery units in preparation for Desert Storm, with 
the vaccinations occurring while the individuals were firing 
heavy artillery.  She further reported having practiced using 
grenades, M16s and M60s.  The veteran indicated that she 
fired M16s on many occasions and had fired M60's.  She also 
noted using grenade launchers and reported having thrown 
grenades.  She further testified as to having to qualify as a 
reservist each year.  The veteran indicated that there had 
been no noise exposure in her civilian occupation as a nurse.  
She stated that the ringing in her ears had become 
progressively worse over time.  

The Board observes that there is evidence both for and 
against the veteran's claim of service connection for 
tinnitus.  The veteran's available service medical records 
are completely silent for any tinnitus.  

However, the veteran has reported being exposed to acoustic 
trauma through her occupation as a nurse out in the field 
when attached to the 72nd Armor Division in Korea.  The Board 
further notes that on her DD Form 214 for her period of 
service from 1982 to 1985 she was awarded a M16 marksman's 
badge.  Moreover, the May 2003 VA examiner, following a 
thorough examination of the veteran and a review of the 
claims folder, indicated that it was at least as likely as 
not that the veteran's tinnitus was associated with military 
noise exposure and/or acoustic trauma.  

For a veteran to prevail in her claim, it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In 
this case, it cannot be stated that the preponderance of the 
evidence is against the claim of service connection for 
tinnitus.  Therefore, service connection for tinnitus is 
warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

With regard to the claim of entitlement to service connection 
for residuals of a metatarsal fracture of the left foot, the 
Board notes that the veteran testified that she fractured the 
toe on her left foot while on active dirty when stationed at 
Fort Dix.  She stated that she complained about the foot and 
it was finally diagnosed as a fracture and placed in a cast 
for three weeks.  The veteran stated that she was placed in a 
walking cast so that she could perform her duties.  She 
indicated that she had had problems with her left foot from 
that time to the present.  

The Board does note that the veteran was afforded a VA 
examination in May 2003, at which time a diagnosis of 
previous fracture second metatarsal left foot recovery with 
no sequelae was rendered; however, there were no x-rays taken 
of the left foot.  There have been no x-rays taken of the 
left foot since the veteran's period of service.  The Board 
is of the opinion that x-rays of the left foot should be 
taken to determine the absence or presence of a metatarsal 
fracture and any residuals thereof.  

With regard to the remaining claims of service connection 
based upon inoculations given in conjunction with preparation 
for service in the Gulf War, the Board notes that the veteran 
has testified as to having received the inoculations in 1990 
or 1991.  The veteran maintains that she received these shots 
in preparation for service in the Gulf War and that these 
shots were received during a period of active duty for 
training while with National Guard.  The Board notes that the 
veteran has testified as to having served with 131st Mash 
unit of the Florida National Guard from 1987 to 1993.  She 
noted that this unit had been disbanded. 

As indicated above, the only available service medical record 
for review is the veteran's August 1987 enlistment 
examination for the Army National Guard.  

The veteran's representative has requested that an additional 
attempt be made to obtain copies of treatment records 
relating to the veteran's period of service in the Florida 
National Guard.  He has also requested that a copy of the 
veteran's personnel file be obtained to determine the 
veteran's periods of active duty for training with the 
National Guard in order to corroborate that the veteran 
received the claimed immunizations within the time frame that 
she has provided.  The Board is in agreement with the 
veteran's representative that attempts should be made to 
obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain copies of the 
veteran's service medical records and 
personnel records, including her specific 
periods of active duty for training while 
with the Florida National Guard for the 
time period from 1987 to 1993 through all 
possible avenues.  The veteran has 
identified the unit that she served in as 
the 131st Mash unit with the Florida 
National Guard but that this unit has 
been disbanded.  If there are no records 
available, it should be so stated with a 
notation of what steps were taken to 
attempt to obtain these records.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current left foot 
disorder.  All indicated tests and 
studies, including x-rays, should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner.  
The examiner is requested to provide the 
following opinions: Does the veteran 
currently have residuals of a left foot 
metatarsal fracture?  If so, is it at 
least as likely as not (50 percent 
probability or greater) that the 
residuals of the metatarsal fracture, if 
found, are related to the veteran's 
period of service?  Complete detailed 
rationale should be requested for each 
opinion that is rendered.  

3.  Following receipt of the above, any 
other action deemed necessary, including 
VA examinations, should be performed. 

4.  After completion of the above, 
readjudicate the claims on appeal.  If 
any of the claims is not fully granted, 
issue a supplemental statement of the 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the  Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


